                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


ERIC L. COLES,

     Plaintiff,

V.                                              Civil Action No. 3:19CV528


T. DARDEN, ^ al.,

     Defendant.


                             MEMORANDUM OPINION


     By Memorandum Order entered on August 29, 2019, the Court

conditionally docketed the action.           Eric L. Coles requested leave

to proceed ^ forma pauperis.               By Memorandum Order entered on

October   10, 2019,    the   Court directed         Coles   to    pay an initial

partial filing fee of $29.35 or state under penalty of perjury

that he did not have sufficient assets to pay such a fee within

eleven (11) days of the date of entry thereof.                     See 28 U.S.C.

§ 1915(b)(1).     Because Coles neither paid the initial partial

filing fee nor averred that he could not pay such a fee, the Court

found that he was not entitled to proceed                   forma pauperis, and

by Memorandum Opinion        and Order entered on           November 13, 2019,

dismissed the action without prejudice for failing to follow the

directions of the Court.


     On   December    5,   2019,   Coles    filed    a   MOTION    TO   RECONSIDER

MEMORANDUM OPINION.        Because this motion was filed within twenty-

eight days of the Memorandum Opinion and Order, the Court construes
this motion as one brought pursuant to Federal Rule of Civil

Procedure 59(e) ("Rule 59(e) Motion," EOF No. 14).

      The United States Court of Appeals for the Fourth Circuit

recognizes three grounds for relief under Rule 59(e):                 "(1) to

accommodate    an   intervening   change in     controlling     law; (2) to

account for new evidence not available at trial; or (3) to correct

a clear error of law or prevent manifest injustice."                Hutchinson

V. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993) (citing Weyerhaeuser

Corp. V. Koppers Co., 771 F. Supp. 1406, 1419 (D. Md. 1991); Atkins

V. Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)).

Although Coles fails to identify under which section he brings his

motion, he appears to rely upon the third ground.

        Coles contends that on August 29, 2019, he submitted an in

forma    pauperis    affidavit   to   the   Court   showing   the   assets   he

possessed.     (Rule 59(e) Mot. 1.)         Coles suggests that the Court

did   not receive    this document.     Coles is incorrect.         The   Court


received the        forma pauperis affidavit he references on September

26, 2019.     The Court also received the consent to collection of

fees form from Coles that day.          Because Coles complied with the

initial August 29, 2019 Memorandum Order conditionally docketing

the action, after reviewing his prison trust account statement and

his       forma pauperis affidavit, the Court determined that Coles

could pay an initial partial filing fee of $29.35.                  The Court

provided Coles with an opportunity to pay the initial filing fee
or swear under penalty of perjury that he could not pay such a fee

within eleven (11) days from the date of entry of that Memorandum

Order.    Inaction was not an option.        Rather, the Memorandum Order

very clearly explained that, if Coles failed to respond, the Court

would dismiss the action without prejudice.                To the extent that

Coles believes that submission of the dm forma pauperis affidavit

in September 2019 absolves him of complying with the directives of

the October 10, 2019 Memorandum Order directing him to pay the

initial partial filing fee, he is again incorrect.                Coles failed

to comply with the directives of the Court and that warranted

dismissal without prejudice of this action.

      Thus, Coles fails to demonstrate that the dismissal of this

action rested upon a clear error of law or that vacating that

dismissal     is   necessary    to     prevent    a    manifest     injustice.

Accordingly, Coles Rule 59(e) Motion (ECF No. 14) will be denied.

If   Coles   wishes   to   pursue this    action,     he   may submit   a   new

complaint that will be processed by the Court as a new civil

action.


      The Clerk is directed to send           a   copy of this Memorandum

Opinion to counsel of record.

      It is so ORDERED.
                                                      /s/       fitC
                                     Robert E. Payne
                                     Senior United States District Judge

Richmond, Virginia ^
Date: December _J_/t 2019
